Citation Nr: 1733777	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-26 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a sciatic nerve impairment manifested by left lower extremity weakness, claimed as unknown neurological disorder.

2.  Entitlement to service connection for a right elbow disability.

3.  Entitlement to service connection for residuals of Bell's palsy.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977, and National Guard service from September 17, 1977 through September 30, 2007.   

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The jurisdiction of the case currently lies with the RO in Atlanta, Georgia.

In May 2014, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This case was previously remanded by the Board in December 2014 and September 2016.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). The case has been returned to the Board for review.


FINDINGS OF FACT

1.  The most probative evidence of record does not establish that the Veteran's current sciatic nerve impairment manifested by left lower extremity weakness is related to an in-service injury, event, or disease.  

2.  The most probative evidence of record does not establish that the Veteran's current right elbow disability is related to an in-service injury, event, or disease.  

3.  The most probative evidence of record indicates that the Veteran has not had a diagnosis of residuals of Bell's palsy at any time during the appeal period or in proximity to the claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a sciatic nerve impairment manifested by left lower extremity weakness, claimed as unknown neurological disorder have not been met.  38 U.S.C.A. § 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).  

2.  The criteria for entitlement to service connection for a right elbow disability have not been met.  38 U.S.C.A. § 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  The criteria for entitlement to service connection for residuals of Bell's palsy have not been met.  38 U.S.C.A. § 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
 
The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101 (21), (24), 106; 38 C.F.R. § 3.6 (a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(3).

Additionally, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the Unites States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for veteran's benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.

The fact that a claimant has established status as a "veteran" for purposes of other periods of service does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11Vet. App. 415, 419 (1998).    

Moreover, the advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty for training (INACDUTRA).  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to veteran's claim where he served only on ACDUTRA and had not established any service-connected disability from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999), vacated on other grounds sub nom; McManaway v. Principi, 14 Vet. App. 275 (2001) (citing Paulson, 7 Vet. App. at 469-70, for the proposition that if a claim "relates to period of [ACDUTRA], disability must have manifested itself during that period; otherwise, period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim."  (emphasis added in McManaway)).  Thus, the evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA.

The Board recognizes the argument of the Veteran's representative that his service from 1986 to 2007 was full-time National Guard service under Title 10, and thus should be considered active duty.  The Veteran's Army National Guard Annual Statements indicate that from August 14, 1986 to September 30, 2007, his service was characterized as Army National Guard Active Duty under Title 32 U.S.C., State Controlled.  As stated above, according to VA regulations, full-time duty performed by members of the National Guard of any State, under 32 U.S.C. 316, 502, 503, 504, or 505, constitutes ACDUTRA.  38 C.F.R. § 3.6 (c)(3).  Therefore, the Veteran's claims arising out of this period related to his ACDUTRA service.  The Veteran also had unspecified period of INACDUTRA from September 17, 1977 through August 13, 1986.  

Analysis - Sciatic Nerve Impairment

The Veteran contends that he has a sciatic nerve impairment manifested by left lower extremity weakness.  Specifically, the Veteran testified that he injured his left side during a physical fitness test.  He further testified that he was sent to a local physician to have a CT scan relating to the injury.  See, May 2014 Hearing Transcript. 

Private treatment records reflect that the Veteran was diagnosed with "sciatica" on the left side in June 2014.  A diagnosis during the pendency of a claim is sufficient to meet the requirement for a current disability.  McClain v. Nicholson, 21 Vet. App. 319, 321-323.  Accordingly, there is evidence of a current sciatic nerve disability in the left lower extremity.

As to an in-service event, a review of the Veteran's service treatment records reveals a June 2007 report of medical examination noted "left sciatica recurrent," when noting evaluation of the spine was normal.  Therefore, there is evidence of an in-service event or injury, and the issue remaining for consideration is whether the current sciatic disability is etiologically related to the in-service injury.  

To determine whether such an etiological relationship exists, the Board turns to the competent medical evidence of record.  Initially, the Board acknowledges the Veteran's belief that his sciatic disability is related to his service.  The Board notes that the Veteran is competent to report symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not considered competent to medically attribute his sciatic disability to a specific cause, as doing so requires medical knowledge and expertise that the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, his statements do not constitute competent evidence that may be probative in showing an etiological relationship between the Veteran's service and his sciatic disability.

The Veteran received a VA examination relating to his sciatic disability in July 2015.  The VA examiner reviewed the claims file, interviewed the Veteran, and provided an in-person examination.  The Veteran stated he worked as a Supply Sergeant from 1974 through 2001 and that he was required to carry heavy weapons, tents, and load and unload trucks.  The Veteran described numbness to the lower back with radiation to the left lower extremity.  The July 2015 VA examiner opined that the Veteran's sciatica nerve impairment was less likely than not related to an illness/injury event during his active duty military service.  However, the September 2016 Board Remand found the examination inadequate since the examiner failed to address the Veteran's competent reports of pain and weakness of the left lower extremity.  Also, the examiner did not address the June 2007 medical examination report notation of "left sciatica recurrent."

The Veteran was provided a second VA examination in February 2017.  The VA examiner reviewed the claims file, interviewed the Veteran, and provided an in-person examination.  The February 2017 VA examiner noted the Veteran's June 2014 diagnosis of sciatica.  The Veteran stated he began having back pain in the 1980s and that his left leg pain was caused by his back condition.  The February 2017 VA examiner opined that the Veteran's sciatic disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As rationale the examiner cited the current medical literature that states the root cause of sciatic pain is compression of the sciatic nerve root, which pinches the root of the sciatic nerve, and causes sciatica pain.  The examiner explained a review of the Veteran's service treatment records showed no evidence or diagnostic findings that would suggest a sciatic nerve root compression resulting in sciatica pain.  Additionally, there is no radiologic evidence of sciatic nerve root compression.  

The Board finds the February 2017 VA examiner's opinion to be fully informed, fully articulated, and well-reasoned.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner was fully familiar with the Veteran's service treatment records and his medical history as contained in the record.  Even so, the examiner could not provide a favorable nexus opinion.  Additionally, the February 2017 VA examiner's opinion is consistent with the Veteran's medical history.

In summary, the record shows that, during active service, the Veteran was assessed with a lower left extremity sciatic condition.  The record further shows that the Veteran was diagnosed with sciatica in June 2014.  However, the most probative evidence of record does not show that the Veteran has a current condition that is at least as likely as not causally or etiologically related to his active service or any incident therein.  

In light of the above, the Board concludes that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a sciatic nerve impairment manifested by left lower extremity weakness, claimed as unknown neurological disorder.  As such, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38  U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis - Right Elbow Disability

The Veteran contends that he has a current right elbow disability that is related to an in-service injury.  Specifically, the Veteran contends that he injured his right elbow in service due to lifting heavy materials and objects on a daily basis.  See, February 2017 VA examination.    

The Veteran was diagnosed with an exostosis of his right elbow during a July 2015 VA medical examination.  A diagnosis during the pendency of a claim is sufficient to meet the requirement for a current disability.  McClain, 21 Vet. App. at 321-323.  Accordingly, there is evidence of a current right elbow disability.

As to an in-service event or injury, an August 2006 service treatment record contains a diagnosis and treatment for right medial epicondylitis.  Therefore, there is evidence of an in-service event or injury, and the issue remaining for consideration is whether the Veteran's right elbow disability is etiologically related to the in-service injury.  

To determine whether such an etiological relationship exists, the Board turns to the competent medical evidence of record.  Initially, the Board acknowledges the Veteran's belief that his current right elbow disability is related to his in-service injuries.  The Board notes that the Veteran is competent to report symptoms such as pain.  See Layno, 6 Vet. App. at 469.  However, as stated above, he is not considered competent to medically attribute his current right elbow disability to a specific cause, as doing so requires medical knowledge and expertise that the Veteran has not been shown to possess.  See Kahana, 24 Vet. App. at 428; Jandreau, 492 F. 3d at 1376-77.  Therefore, his statements do not constitute competent evidence that may be probative in showing an etiological relationship between the in-service injuries and his current right elbow disability.

The Veteran received a VA elbow and forearm examination in February 2017.  The VA examiner reviewed the claims file, interviewed the Veteran, and performed an in-person examination.  The Veteran stated that during service he was required to lift heavy materials and objects on a daily basis and that he was diagnosed with a right elbow condition during service.  The Veteran further stated he has not sought treatment for a right elbow condition since his military discharge but he does have pain on a daily basis.  Additionally, the Veteran's current position requires him to lift heavy barrels of garbage weighing 55 pounds and lifting building materials such as lumbar.  The February 2017 VA examiner opined that the Veteran's current right elbow disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As rationale the examiner stated there are no further documented complaints after August 2006 relating to right elbow pain, which suggests the condition had resolved.  Additionally, the examiner wrote that the Veteran's June 2007 separation examination is silent for the claimed condition which further suggests the condition had resolved.  The VA examiner further stated that the Veteran has not sought treatment for the condition since his military service which further suggests the recent complaint of right elbow pain is most likely an acute episode and not a residual of the isolated occurrence of medial epicondylitis in 2006.  Finally, the February 2017 VA examiner stated that the Veteran's July 2015 findings of small exostosis is not related to the 2006 right elbow medial epicondylitis since there is no medical evidence linking the 2015 condition to the Veteran's one isolated episode of medial epicondylitis.  

The Board finds the February 2017 VA examiner's opinion to be fully informed, fully articulated, and well-reasoned.  See Nieves-Rodriguez, 22 Vet. App. at 295.  The examiner was fully familiar with the Veteran's August 2006 in-service injury and his medical history as contained in the record.  Even so, the examiner could not provide a favorable nexus opinion.  Additionally, the February 2017 VA examiner's opinion is consistent with the Veteran's medical history.  

In summary, the record shows that, during service, the Veteran was diagnosed with an episode of medial epicondylitis in August 2006.  The record further shows that the Veteran had a small exostosis in his right elbow in July 2015, during the pendency of the appeal.  However, the most probative evidence of record does not show that the Veteran has a current disability that is at least as likely as not causally or etiologically related to his active service or any incident therein.  

In light of the above, the Board concludes that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a right elbow disability.  As such, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38  U.S.C.A. § 5107 (b); see also Gilbert, 1 Vet. App. at 49.
  
Analysis - Bell's palsy

The Veteran contends that he has residuals of Bell's palsy.  Specifically, the Veteran testified that he had Bells' palsy in 1999 while in service and that it injured his facial muscles, which is manifested by a line on the left side of his face.  See, May 2014 Hearing Transcript.     

A review of the Veteran's service treatment records reveals he had an initial diagnosis and treatment for Bell's palsy in June 1999 and a recurrent episode in May 2004.  After the May 2004 diagnosis of Bell's palsy the Veteran was provided an MRI by a private physician.  The MRI images demonstrated no evidence of acute cerebral infarct.  Flair images also showed no abnormality or intracranial mass or mass effect.  The physician opined that the Veteran had minimal tonsillar ectopia with an otherwise negative MRI of the brain.  

The Veteran was provided a VA examination in July 2015.  The VA examiner reviewed the claims file, interviewed the Veteran, and provided an in-person examination.  The July 2015 VA examiner found that the Veteran does not currently suffer from Bell's palsy or the residuals thereof, including visible weakness of facial muscles or a line marked on his face.  However, at another point in the examination report, the examiner found that the Veteran does have a scar related to Bell's palsy or treatment thereof.  Due, in part, to these inconsistencies the Veteran's claim was remanded in September 2016 to obtain a second VA examination in relation to the claim.

The Veteran was provided a second VA examination in February 2017.  The VA examiner reviewed the claims file, interviewed the Veteran, and conducted an in-person examination.  The Veteran stated he began experiencing muscle weakness to the left side of the face in 1998 or 1999 and was treated with steroids.  The Veteran denied any additional episodes or any problems as a result of the Bell's palsy throughout his military service.  The Veteran further stated that approximately two years after his military discharge he began experiencing muscle weakness to the left side of his face.  Additionally, the Veteran stated he feels his left eye does not close completely, the left side of his mouth droops, and that there is a line to his left cheek area which he attributes to his previous episodes of Bell's palsy.  Upon examination the examiner stated the Veteran has wrinkles to his face which is consistent with his age and that there are no irregular lines or marks noted on the Veteran's face.  The examiner further found no scars related to the Veteran's previous episodes of Bell's palsy.  The February 2017 examiner opined that the Veteran's claimed residuals of Bell's palsy is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As rationale the VA examiner stated that Bell's palsy is a condition that causes a temporary weakness or paralysis of the muscles in the face most likely triggered by a viral infection and according to medical literature, most cases of the condition are temporary and symptoms usually subside in a few weeks.  The VA examiner further explained that the medical literature suggests that most people who experience an episode of Bell's palsy will completely recover without complications.  Finally, the VA examiner stated that there is no evidence of any residuals that would suggest paralysis or permanent facial damage to the Veteran's seventh cranial nerve and no evidence of visual weakness of the facial muscles resulting in a line or mark on the Veteran's face.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has residuals of Bell's palsy.  In reaching this conclusion, the Board affords greater weight to the February 2017 VA examination and opinion.  The Board affords no probative weight to the July 2015 VA examination as it contained internal inconsistencies relating as to whether the Veteran has residuals of Bell's palsy.  The February 2017 VA examiner concluded, based on a review of the record and an in-person examination, that the Veteran does not have any residuals of Bell's palsy.  The VA examiner's opinion is consistent with and supported by the other evidence of record.  Accordingly, the Board finds that the most probative evidence of record does not show that the Veteran had residuals of Bell's palsy at any time during the appeal or in proximity to the claim.  See Nieves-Rodriguez, 22 Vet. App. at 295; Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).    

The Board acknowledges the Veteran's assertions that he has residuals of Bell's palsy.  However, he has not been shown to have the medical training and knowledge required to diagnose such condition.  See Kahana, 24 Vet. App. at 435; Buchanan, 451 F. 3d at 1336-37.  Therefore, his assertions are not considered competent and do not weigh against the probative value of the medical treatment evidence and the VA examiner's opinion, which show that he does not have residuals of Bell's palsy.  

As noted above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during the course of the appeal or in proximity to the claim.  See Degmetich, 104 F. 3d at 1332; Brammer, 3 Vet. App. at 225; see also McClain, 21 Vet. App. at 319; Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Although the Board recognizes the Veteran's sincere belief in his claim, the most probative evidence of record does not show that he had residuals of Bell's palsy at any point during or in proximity to the appeal period.

In the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of proof of residuals of Bell's palsy during or in proximity to the appeal period.  Without evidence of current residuals of Bell's palsy the Board need not address the other elements of service connection.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    
     

ORDER

Entitlement to service connection for a sciatic nerve impairment manifested by left lower extremity weakness, claimed as unknown neurological disorder, is denied.  

Entitlement to service connection for a right elbow disability is denied.

Entitlement to service connection for residuals of Bell's palsy is denied




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


